Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 9,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00844-CV


                  ALEXANDER OIL COMPANY, Appellant

                                         V.

 GULFTECH MARKETING, LP, JAMES L. AHERN, JR., AND YELLOW
                  BILL, LLC, Appellees

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-53723


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed June 28, 2018. On April 29, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.